Doerr and Moule, JJ.
(dissenting). Defendants advertised for sale two used air support structures, suitable for use as warehouses, which were deflated and stored at two warehouse locations. At defendants’ place of business, plaintiff offered $25,000 for the structures and defendants accepted. Plaintiff drew a check for $1,000 and wrote on the back, "deposit 2 air bubbles 55,000 sq. ft.” Defendants signed a receipt which stated, "received $1,000 as deposit for purchase of 2 air bubbles. Total purchase price is $25,000.” Defendants subsequently sold the structures to a third party. Special Term granted plaintiff’s motion for summary judgment on the issue of liability on the contract holding that the writings evidencing the agreement between the parties were adequate to show a meeting of the minds and that missing terms could be supplied under article 2 of the Uniform Commercial Code. Defendants contend that there was no contract because the writings fail to satisfy the Statute of Frauds. Section 2-201 of the Uniform Commercial Code provides that for a contract to be enforceable there must be "some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought”. The receipt signed by defendants indicates the purchase price and the items to be sold. It provides a sufficient basis for holding that a real transaction has transpired. This satisfies the Statute of Frauds (Uniform Commercial Code, § 2-201; Iandoli v Asiatic Petroleum Corp., 57 AD2d 815, mot for lv to app dsmd 42 NY2d 1011). Defendants also contend that there was no contract because there were no provisions for delivery and warranty. Special Term properly found that there was a contract and that missing items could be supplied by article 2 of the Uniform Commercial Code. Subdivision 3 of *1047section 2-204 of the Uniform Commercial Code provides that "Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.” Sections 2-308, 2-314 and 2-315 of the Uniform Commercial Code supply delivery and warranty provisions for contracts which have none. Defendants further contend that the parties understood that the sale was to be on an "as is, where is” basis and that if, in calculating damages, the court uses the Uniform Commercial Code to supply delivery and warranty terms to the contract, the court will be giving plaintiff the benefit of a bargain which was never made. Since it appears that defendants were not merchants with respect to the air structures, the Uniform Commercial Code implied warranties of merchantability and fitness for a particular purpose do not apply to the transaction (see Uniform Commercial Code Official Comment No. 3, § 2-314). In addition, since there was no provision for delivery, it became, under subdivision (b) of section 2-308 of the Uniform Commercial Code, the place where the air support structures were stored. (Appeal from order of Erie Supreme Court—summary judgment.) Present—Cardamone, J. P., Simons, Hancock, Jr., Doerr and Moule, JJ.